DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [a] drawings do not include the following reference signs “101L” and “101R” mentioned in the description in at least para. [0043]; [b] drawings do not include the following reference signs “4000” mentioned in the description in at least para. [0045].  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…FIG. 4 shows a flow chart of an exemplary the method 400 for providing…” in instant application at least para.[0045] needs to be --.
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-23, 25-26, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hanbury; Richard (Pub. No.: US 20170143935 A1, hereinafter referred to as "Hanbury") in view of US 20090156886 A1 (Pub. No.: US 20090156886 A1, hereinafter referred to as “Burgio”).
As per independent Claim 1, Hanbury discloses a method of treating neurological disorders or conditions (Hanbury in at least abstract, fig. 1-4, [0002], [0006-0015], [0025], 
administering a therapeutically effective amount of a sensory stimulus to a person, wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli(Hanbury in [0052-0053] for example discloses administering a therapeutically effective amount of a sensory stimulus to a person, wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli. See at least Hanbury [0052] “a method of providing stimulation to a user, the method comprises: providing a headset to be worn by the user; … wherein the applications of the left visual stimulus pattern, the right visual stimulus pattern, the left auditory stimulus pattern, and the right auditory stimulus pattern are coordinated with one another”).
Hanbury does not explicitly disclose fibromyalgia treating feature.
However, Burgio, in an analogous multi-sensory stimulation therapy field of endeavor, discloses a method of treating fibromyalgia using sensory stimuli including one or more visual stimuli and one or more auditory stimuli (Burgio in at least fig. 1, 2, 4-5, 7-9, [0017-0020], [0032],  [0035], [0038], [0044], [0054], [0058-0059], [0062-0067], [0070] for example discloses relevant subject-matter. More specifically Burgio in at least [0019], [0034-0035], [0047], [0066], [0070] discloses method of treating fibromyalgia using sensory stimuli including one or more visual stimuli and one or more auditory stimuli. See Burgio at least Burgio [0019] “a system for providing therapy to a patient comprising: a headset having visual 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating neurological disorders or conditions as taught by Hanbury, by extending application to treat similar symptom sharing neurological disorders or conditions like fibromyalgia, as taught by Burgio. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of extending treatment benefits to alleviate symptoms of fibromyagia (Burgio, [0070]).

As per dependent Claim 2,  the combination of Hanbury and Burgio as a whole further discloses method further comprising: treating one or more symptoms of fibromyalgia, wherein the one or more symptoms are selected from a group including anxiety, pain, depression, and one or more sleep disorders (First, examiner notes that the Applicant in at least instant application specification [0003] explicitly admits as well-known prior art that fibromyalgia symptoms such as anxiety, pain, depression, and one or more sleep disorders are well-known. Second, Hanbury in at least [0006], table 4 discloses treating neurological disorders such as 
As per dependent Claim 5, the combination of Hanbury and Burgio as a whole further discloses  method wherein at least one of the one or more auditory stimuli includes an amplitude modulated audio frequency (Hanbury in at least [0035] for example discloses auditory stimuli includes an amplitude modulated audio frequency. See at least Hanbury [0035] “Thus for example, subroutine 450a may provide auditory output to vibration source 120R or 120L at a frequency of 256 Hz that is turned on and off…In this manner, the auditory frequency of 256 Hz may be modulated over a wide range, including frequencies corresponding to brain wave frequencies”).
As per dependent Claim 6, the combination of Hanbury and Burgio as a whole further discloses method wherein the sensory stimulus includes two or more sensory stimuli patterns (Hanbury in at least [0076], [0112] for example discloses sensory stimulus includes two or more sensory stimuli patterns. See Hanbury at least [0076] “sequence of stimulus patterns includes a first stimulus pattern … a second stimulus pattern … and a third stimulus pattern” ).
As per dependent Claim 7, the combination of Hanbury and Burgio as a whole further discloses method wherein at least one of the two or more sensory stimuli patterns includes a first stimuli pattern comprising a first pulse frequency and a second stimuli pattern comprising a second pulse frequency(Hanbury in at least [0076], [0112] for example discloses one of the two or more sensory stimuli patterns includes a first stimuli pattern comprising a first pulse 
As per dependent Claim 8, the combination of Hanbury and Burgio as a whole further discloses method wherein at least one of the first pulse frequency and the second pulse frequency is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz (Hanbury in at least [0069], [0077], [0113] for example discloses wherein at least one of the first pulse frequency and the second pulse frequency is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz.  See at least Hanbury [0113] “wherein the first pulse frequency is between 3.75 Hz and 4.25 Hz, the second pulse frequency is between 1.25 Hz and 1.75 Hz, and the third pulse frequency is between 0.25 Hz and 0.75 Hz”).

As per dependent Claim 9, the combination of Hanbury and Burgio as a whole further discloses method wherein the first stimuli pattern includes a pulse frequency between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz (Hanbury in at least [0069], [0077], [0113] for example discloses the first stimuli pattern includes a pulse frequency between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz. See at least Hanbury [0113] “wherein the first pulse frequency is between 3.75 Hz and 4.25 Hz”); and 


As per dependent Claim 10, the combination of Hanbury and Burgio as a whole further discloses method wherein the two or more sensory stimuli patterns include a third stimuli pattern, wherein the third stimuli pattern is different from the first stimuli pattern and the second stimuli pattern (Hanbury in at least [0076], [0112] for example discloses wherein the two or more sensory stimuli patterns include a third stimuli pattern, wherein the third stimuli pattern is different from the first stimuli pattern and the second stimuli pattern . See Hanbury at least [0076] “sequence of stimulus patterns includes a first stimulus pattern having a first pulse frequency, a second stimulus pattern having a second pulse frequency less than the first pulse frequency, and a third stimulus pattern having a third pulse frequency less than the second pulse frequency”).
As per dependent Claim 11, the combination of Hanbury and Burgio as a whole further discloses method wherein the sensory stimulus alternates between 
a first sensory stimuli including simultaneously providing a left visual stimuli pattern to a left eye of the person and a right auditory stimuli pattern to a right side of a head of the person (Hanbury in at least [0013] for example discloses simultaneously providing a left visual stimuli 
a second sensory stimuli including simultaneously providing a right visual stimuli pattern to a right eye of the person and a left auditory stimuli pattern to a left side of the head of the person (Hanbury in at least [0013] for example discloses simultaneously providing a right visual stimuli pattern to a right eye of the person and a left auditory stimuli pattern to a left side of the head of the person. See at least Hanbury [0013] “providing the right-side light stimulus and left-side auditory stimulus”), 
wherein one or more of the left auditory stimuli patterns and the right auditory stimuli patterns comprises a sequence of stimuli patterns including a first stimuli pattern, a second stimuli pattern, and a third stimuli pattern (Hanbury in at least [0074], [0076] for example discloses the left auditory stimuli patterns and the right auditory stimuli patterns comprises a sequence of stimuli patterns including a first stimuli pattern, a second stimuli pattern, and a third stimuli pattern. See at least Hanbury [0074] “one or more of the left or right auditory stimulus pattern comprises a sequence stimulus patterns each having a pulse frequency having a pulse period” and [0076] “wherein said sequence of stimulus patterns includes a first stimulus pattern having a first pulse frequency, a second stimulus pattern having a second pulse frequency less than the first pulse frequency, and a third stimulus pattern having a third pulse frequency less than the second pulse frequency”).

As per dependent Claim 12, the combination of Hanbury and Burgio as a whole further discloses method further comprising: periodically providing a sensory stimuli including 
As per dependent Claim 13, the combination of Hanbury and Burgio as a whole further discloses method further comprising: 
alternating sensory stimuli between a third sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the person and a left auditory stimuli pattern to the left side of the head (Hanbury in at least [0013-0014], [0096] for example discloses alternating sensory stimuli between a third sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the person and a left auditory stimuli pattern to the left side of the head. See at least Hanbury [0013] “alternating providing the left-side light stimulus and left-side auditory stimulus”), and 
a fourth sensory stimuli including simultaneously providing a right visual stimuli pattern to the right eye of the person and a right auditory stimuli pattern to the right side of the head of the person (Hanbury in at least [0013-0014], [0096] for example discloses a fourth sensory 
As per dependent Claim 14, the combination of Hanbury and Burgio as a whole further discloses method further comprising: 
alternating sensory stimuli between a fifth sensory stimuli including simultaneously providing a left auditory stimuli pattern to the left side of the head and a right auditory stimuli pattern to the right side of the head (Hanbury in at least [0013-0014], [0096] for example discloses alternating sensory stimuli between a fifth sensory stimuli including simultaneously providing a left auditory stimuli pattern to the left side of the head and a right auditory stimuli pattern to the right side of the head. See at least Hanbury [0013] “the left-side and right-side auditory stimuli for a third time interval”), and
a sixth sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the person and a right visual stimuli pattern to the right eye of the person (Hanbury in at least [0013-0014], [0096] for example discloses a sixth sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye of the person and a right visual stimuli pattern to the right eye of the person. See at least Hanbury [0013] “alternating providing the left-side and right-side light stimuli”).
As per dependent Claim 15, the combination of Hanbury and Burgio as a whole further discloses method further comprising: 

wherein the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left bone conduction transducer of the headset; and wherein the right auditory stimuli pattern comprises generating the right auditory stimuli pattern with a right bone conduction transducer of the headset (Hanbury in at least [0007], fig. 3A, [0024], [0029], [0032], [0059] for example discloses the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left bone conduction transducer of the headset 100; and wherein the right auditory stimuli pattern comprises generating the right auditory stimuli pattern with a right bone conduction transducer of the headset 100. See at least Hanbury [0024] “left and right vibration sources 120L, 120R may comprise bone conduction transducers in the audible frequency range to provide vibrations to the user's skull bone that is sensed as auditory by the user's ear”).
As per dependent Claim 16, the combination of Hanbury and Burgio as a whole further discloses method wherein one or more of the left auditory stimulus pattern or the right auditory stimuli pattern includes an auditory frequency of approximately 240 Hz to 480 Hz (Hanbury in at least [0025], [0066], [0074], [0108], [0110] for example discloses one or more of the left auditory stimulus pattern or the right auditory stimuli pattern includes an auditory frequency of approximately 240 Hz to 480 Hz. See at least Hanbury [0066] “wherein one or more of the left 
As per dependent Claim 17, the combination of Hanbury and Burgio as a whole further discloses method wherein one or more of the left visual stimuli pattern or right visual stimuli pattern comprises repeatedly pulsing a light at one or more of a first pulse frequency, a second pulse frequency less than the first pulse frequency, or a third pulse frequency less than the first pulse frequency and the second pulse frequency (Hanbury in  at least [0068] for example discloses the left visual stimuli pattern or right visual stimuli pattern comprises repeatedly pulsing a light at one or more of a first pulse frequency, a second pulse frequency less than the first pulse frequency, or a third pulse frequency less than the first pulse frequency and the second pulse frequency. See at least Hanbury [0068] “wherein one or more of the left visual stimulus pattern comprises repeatedly pulsing a light at one or more of a first frequency, a second frequency less than the first frequency, or a third frequency less than the first and second frequencies”).
As per dependent Claim 18, the combination of Hanbury and Burgio as a whole further discloses method wherein at least one of the first stimuli pattern, the second stimuli pattern, the third stimuli pattern, or repeatedly pulsing a light occurs for a predetermined time interval (Hanbury in at least [0071-0073], [0079], [0080-0082], [0115]for example discloses wherein at least one of the first stimuli pattern, the second stimuli pattern, the third stimuli pattern, or repeatedly pulsing a light occurs for a predetermined time interval. See at least [0071] “wherein repeatedly pulsing the light comprises pulsing the light for a predetermined time interval” and 

As per dependent Claim 19, the combination of Hanbury and Burgio as a whole further discloses method wherein the predetermined time interval is between approximately 25 and 45 seconds (Examiner notes that the instant application specification is silent on the recited specific duration for example see instant application para. [0050]. Further, Hanbury disclosure in at least [0072], [0080], [0116] of “the predetermined time interval is 25-35 seconds” and in at least [0073], [0081], [0117]   “the predetermined time interval is 30 seconds” falls within the recited range and that reads on the limitation predetermined time interval is between approximately 25 and 45 seconds as explicitly, positively and specifically recited by the Applicants).
As per dependent Claim 20, the combination of Hanbury and Burgio as a whole further discloses method wherein the sequence of stimuli patterns each include a pulse frequency including a pulse period, wherein a portion of the pulse period includes a stimulus of an auditory frequency of between approximately 240 Hz and 480 Hz (Hanbury in at least [0074], [0110] for example discloses the sequence of stimuli patterns each include a pulse frequency including a pulse period with  a portion of the pulse period including a stimulus of an auditory frequency of between approximately 240 Hz and 480 Hz. See at least Hanbury [0074] “wherein one or more of the left or right auditory stimulus pattern comprises a sequence stimulus patterns each having a pulse frequency having a pulse period, said repeating temporal signals including a portion of the pulse period with including an auditory frequency of from 240 Hz to 480 Hz and a portion of the pulse period”).
As per dependent Claim 21, the combination of Hanbury and Burgio as a whole further discloses method wherein the portion of the pulse period is one half of the pulse period (Hanbury in at least [0075], [0111] for example discloses portion of the pulse period is one half of the pulse period. See Hanbury at least [0075] “portion of said pulse period is one half of the pulse period”).
As per dependent Claim 22, the combination of Hanbury and Burgio as a whole further discloses method wherein one or more of the first stimuli pattern, the second stimuli pattern, or the third stimuli pattern includes a pulse frequency corresponding to a delta brain wave frequency, a theta brain wave frequency, or an alpha brain wave frequency (Hanbury in at least [0008-0009] for example discloses wherein one or more of the first stimuli pattern, the second stimuli pattern, or the third stimuli pattern includes a pulse frequency corresponding to a delta brain wave frequency, a theta brain wave frequency, or an alpha brain wave frequency. See at least Hanbury [0009] “output that may be perceived by a user of the device as a stimuli at sequential frequencies, such as sequences of alpha waves, theta waves, and delta waves”).
As per dependent Claim 23, the combination of Hanbury and Burgio as a whole further discloses method further comprising: 
obtaining a measurement of the person using a sensor (Burgio in at least fig. 9, [0062] for example discloses obtaining a measurement of the person using a sensor. See at least Burgio [0062] “measurements of neuromuscular strength with standard muscle are obtained by using the transducer assembly 40”); 

modifying the sensory stimulus according to the state of the person (but in at least fig. 9,  [0064], [0067]  for example discloses modifying the sensory stimulus according to the state of the person. See at least Burgio [0064] “weak responses that were noted are prepared for treatment”;  [0067]“for those muscles that provide weak signals, in step 222 the treatment is repeated. In step 224, the treatment is finished for those that provide strong signals. In step 226, the treatment is provided again to those muscles that provided weak signals”).
As per dependent Claim 25, the combination of Hanbury and Burgio as a whole further discloses method wherein the state of the person comprises a state of sleep or a level or a change in a level of relaxation or a level of arousal (Burgio in at least fig. 9, [0067] for example discloses wherein the state of the person comprises a state of sleep or a level or a change in a level of relaxation or a level of arousal determined based on level of muscle activation/stregth. See at least Burgio [0067] “the patient is checked again with the transducer assembly 40 in order to determine if any progress was made. For those muscles that provide weak signals, in step 222 the treatment is repeated. In step 224, the treatment is finished for those that provide strong signals. In step 226, the treatment is provided again to those muscles that provided weak 
As per independent Claim 26, Hanbury discloses a system for treating neurological disorders or conditions (Hanbury in at least abstract, fig. 1-4, [0002], [0006-0015], [0025], [0031], tables 1-4, [0052-0121] for example discloses relevant subject-matter. More specifically, Hanbury in at least fig. 1-3, [0002], table 4, for example discloses a system for treating neurological disorders or conditions. See at least Hanbury [0002] “medical devices providing stimuli to a subject to treat various neurological disorders or conditions”), comprising: 
a headset configured to be worn on a head of a person (Hanbury in at least fig. 3A, 3B,  [0020], [0022], [0028], [0030] for example discloses a headset/ therapeutic system 100  configured to be worn on a head of a person as shown in fig. 3B. See at least Hanbury [0022] “therapeutic system 100 may be positioned on the head of a user”); 
wherein the headset is configured to administer a therapeutically effective amount of a sensory stimulus to the person (Hanbury in at least [0022] for example discloses the headset is configured to administer a therapeutically effective amount of a sensory stimulus to the person. See at least Hanbury [0022] “provides one or more outputs that a person wearing the therapeutic system may experience as auditory, visual, and/or tactile stimulus”); and 
wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli(Hanbury in at least [0022] for example discloses wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli. See at least Hanbury [0022] “auditory, visual, and/or tactile stimulus”).
Hanbury does not explicitly disclose system application to fibromyalgia.

headset configured to administer a therapeutically effective amount of a sensory stimulus to the person; and wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli (Burgio in at least fig. 1-2, 4, 7, [0032], [0034-0035], [0066] for example discloses headset 10 configured to administer a therapeutically effective amount of a sensory stimulus to the person; and wherein the sensory stimulus includes one or more visual stimuli and one or more auditory stimuli. See at least Burgio [0032] “a headset 10 that may be used … headset 10 may be constructed out of other devices that are able to be attached to the head”; [0034] “lights 17 provide visual stimulation to a patient and are used as part of the treatment process”; [0035] “audio devices 19 that may be embedded in the arms 18 and be able to provide auditory stimulation to a patient in addition to visual stimulation”;  [0066] “stimulator 20 and headset 10 perform a given pattern or sequence based upon the predetermined treatment plan”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of treating neurological disorders or conditions as taught by Hanbury, by extending application to treat similar symptom sharing 

As per dependent Claim 28, the combination of Hanbury and Burgio as a whole further discloses system wherein the sensory stimulus includes two or more sensory stimuli patterns (Hanbury in at least [0076], [0112] for example discloses sensory stimulus includes two or more sensory stimuli patterns. See Hanbury at least [0076] “sequence of stimulus patterns includes a first stimulus pattern … a second stimulus pattern … and a third stimulus pattern”), wherein at least one of the two or more sensory stimuli patterns includes a first stimuli pattern including a first pulse frequency and a second stimuli pattern including a second pulse frequency (Hanbury in at least [0076], [0112] for example discloses one of the two or more sensory stimuli patterns includes a first stimuli pattern comprising a first pulse frequency and a second stimuli pattern comprising a second pulse frequency. See Hanbury at least [0076] “sequence of stimulus patterns includes a first stimulus pattern having a first pulse frequency, a second stimulus pattern having a second pulse frequency less than the first pulse frequency, and a third stimulus pattern having a third pulse frequency less than the second pulse frequency”).
As per dependent Claim 29, the combination of Hanbury and Burgio as a whole further discloses system wherein at least one of the first pulse frequency and the second pulse frequency is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz (Hanbury in at least [0069], [0077], [0113] for example 
As per dependent Claim 30, the combination of Hanbury and Burgio as a whole further discloses system wherein the first pulse frequency is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 3.75 Hz and 4.25 Hz, 2 Hz and 4 Hz, or 6 Hz and 9 Hz (Hanbury in at least [0069], [0077], [0113] for example discloses the first stimuli pattern includes a pulse frequency between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz. See at least Hanbury [0113] “wherein the first pulse frequency is between 3.75 Hz and 4.25 Hz”); and wherein the second pulse frequency is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz(Hanbury in at least [0069], [0077], [0113] for example discloses the second stimuli pattern includes a pulse frequency that is between approximately 0.25 Hz and 0.75 Hz, 1.25 Hz and 1.75 Hz, 2 Hz and 4 Hz, 3.75 Hz and 4.25 Hz, or 6 Hz and 9 Hz. See at least Hanbury [0113] “the second pulse frequency is between 1.25 Hz and 1.75 Hz”).

Claims 3 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Burgio and further in view of  Shealy; C. Norman et al. (Pub. No.: US 20060106276 A1, hereinafter referred to as “Shealy”).
As per dependent Claim 3, the combination of Hanbury and Burgio as a whole discloses  method of claim 1 (see claim 1)
The combination of Hanbury and Burgio as a whole does not explicitly disclose visual stimuli includes an amplitude modulated light source.
However, Shealy in an analogous light source therapy field of endeavor, discloses relaxation device and methods that uses light sources (Shealy in at least [0001], abstract, [0003-0012], fig. 1-5 for example discloses relevant subject-matter. More specifically, Shealy in at least [0001], abstract, [0011] for example discloses relaxation method that uses  light sources. See at least Shealy [0001] “relaxation devices and methods and particularly to relaxation devices that use flashes of light”) 
wherein at least one of the one or more visual stimuli includes an amplitude modulated light source (Shealy in at least [0009] for example discloses wherein at least one of the one or more visual stimuli includes an amplitude modulated light source . See at least Shealy [0009]" the light emitting apparatus further includes a third light source and a fourth light source adjacent the third light source. The third light source emits a third light beam having a third color toward a second eye of the user. The third light beam is generated using the first amplitude modulated signal").
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual stimuli light source used in the method of treating neurological disorders or conditions of Hanbury, as modified with Burgio, such that the light source is amplitude modulated as disclosed in Shealy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage 

As per dependent Claim 27, the combination of Hanbury and Burgio as a whole discloses system of claim 26 (see claim 26), wherein at least one of the one or more auditory stimuli includes an amplitude modulated audio frequency (Hanbury in at least [0035] for example discloses wherein at least one of the one or more auditory stimuli includes an amplitude modulated audio frequency. See at least Hanbury [0035] “Thus for example, subroutine 450a may provide auditory output to vibration source 120R or 120L at a frequency of 256 Hz that is turned on and off…In this manner, the auditory frequency of 256 Hz may be modulated over a wide range, including frequencies corresponding to brain wave frequencies”).
The combination of Hanbury and Burgio as a whole does not explicitly disclose visual stimuli includes at least one of an amplitude modulated light source and a sinusoidally varying light source.
		However, Shealy in an analogous light source therapy field of endeavor, discloses relaxation system that uses light sources (Shealy in at least [0001], abstract, [0003-0012], fig. 1-5 for example discloses relevant subject-matter. More specifically, Shealy in at least [0001], abstract, [0011] for example discloses relaxation system that uses  light sources. See at least Shealy [0001] “relaxation devices and methods and particularly to relaxation devices that use flashes of light”) wherein at least one of the one or more visual stimuli includes at least one of an amplitude modulated light source and a sinusoidally varying light source (Shealy in at least [0009] for example discloses wherein at least one of the one or more visual stimuli includes an amplitude modulated light source . See at least Shealy [0009]" the light emitting apparatus 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual stimuli light source used in the system of treating neurological disorders or conditions of Hanbury, as modified with Burgio, such that the light source is amplitude modulated as disclosed in Shealy. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage changing the color of the light beam as perceived by the user of the device, via modification of the amplitude of the signal (Shealy, [0009]).    
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Burgio and further in view of  Hochstein; Peter A. (Pub. No.: US 5783909 A, hereinafter referred to as “Hochstein”).
As per dependent Claim 4, the combination of Hanbury and Burgio as a whole discloses  method of claim 1 (see claim 1)
The combination of Hanbury and Burgio as a whole does not explicitly disclose visual stimuli includes a sinusoidally varying light source.
		However, Hochstein in an analogous lighting field of endeavor, discloses lighting method (Hochstein in at least abstract, fig. 5, col. 1 lines 4-6, col. 2 lines 5-28, col. 4 lines 13-20, 41-44 discloses relevant subject-matter. More specifically, Hochstein in abstract, discloses lighting method. See at least col. 4 lines 18-19  “a method of maintaining the luminous intensity of a light emitting diode (LED)”) wherein at least one of the one or more visual stimuli includes a sinusoidally varying light source (Hochstein in at least col. 4 lines 13-17 for example discloses 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the visual stimuli light source used in the method of treating neurological disorders or conditions of Hanbury, as modified with Burgio, such that the light source is sinusoidally varying as disclosed in Hochstein. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  providing visual stimuli maintained at a desired the luminous intensity irrespective of light source operating temperature (Hochstein, col. 4 lines 13-20, 41-44) and, thereby accommodate the patient with a more effective pain management procedure.
Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hanbury in view of Burgio and further in view of Mena Benito et al. (Pub. No.: WO 2015028480 A1, hereinafter referred to as “Benito”).
As per dependent Claim 24, the combination of Hanbury and Burgio as a whole discloses  method of claim 23 (see claim 23)
The combination of Hanbury and Burgio as a whole does not explicitly disclose method wherein the sensor comprises at least one of a heart rate sensor, a heart rate variability (HRV) sensor, a temperature sensor, a motion sensor, a galvanic skin response sensor, an accelerometer, an EEG, and an EMG.
		However, Benito in an analogous multi-sensory stimulation therapy field of endeavor, discloses sensory stimulation therapy method (Benito in at least fig. 1, 3, 8-9, abstract, page 1 
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of treating neurological disorders or conditions of Hanbury, as modified with Burgio, by further including sensors as disclosed in Benito. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  better adapting the stimulation in response to patient biometrics (Benito, page 11 line 31- page 12 line 8).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20210213239 A1 for disclosing bilateral stimulation devices, systems and methods that uses tactile stimulation to render therapy similar to that disclosed.
US 20200376230 A1 for disclosing a method and system directed to providing a remote control internet accessible tactile bilateral alternating stimulation therapy system operated by a therapist or using a therapy program recorded by a therapist similar in terms of using bilateral alternating stimulation to render therapy to that claimed and disclosed.
US 20190070057 A1 for disclosing a vibration therapy system in the form of wearable bracelets, bands, or other wearable structures that contains vibration or tapping elements, wherein the vibration or tapping instruments may be configured to provide bilateral stimulation similar in terms of using bilateral stimulation to render therapy to that disclosed and claimed.
US 20180318545 A1 for disclosing tactile stimulators or tapper devices for administering bilateral tactile stimulation to a human subject in order to elicit a calming effect on the subject similar in terms of using bilateral stimulation to render therapy to that disclosed and claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            December 29, 2021